Opinion filed October 11, 2007 












 








 




Opinion filed October 11,
2007 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                 ____________
 
                                                          No. 11-07-00251-CR 
                                                    __________
 
                              RUBEN
LAWRENCE JONES, Appellant
 
                                                             V.
 
                                        STATE
OF TEXAS, Appellee
 

 
                                          On
Appeal from the 29th District Court
                                                       Palo Pinto County, Texas
                                                    Trial
Court Cause No. 13393
 

 
                                                                   O
P I N I O N
Ruben
Lawrence Jones has filed in this court a motion to dismiss his appeal.  The
motion is signed by both appellant and his counsel.  The motion is granted, and
the appeal is dismissed.
 
PER CURIAM
 
October 11, 2007
Do not publish. 
See Tex. R. App. P.
47.2(b).
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.